DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s cancellation of claim 33, amendment of claims 30, 34-37, in the paper of 8/25/2022, is acknowledged.  Applicants' arguments filed on 8/25/2022, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 1-32, 34-37 are still at issue and are present for examination.

Election/Restriction
Applicant’s election without traverse of Group III, Claims 30 and 32, drawn to method of producing an orthogonal aminoacyl synthetase-tRNA pair, in the paper of 6/21/2021 is acknowledged.  It is noted that applicants did not make an election of Species from each of the Species Groups 1, 2 and 3.
Claims 1-29 and 31, are withdrawn from further consideration by the examiner, 37CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
Claim 30 is objected to because of the following informalities:  
Claim 30, preamble recites “incorporation of the unnatural amino acids” which is awkward and should be “incorporation of unnatural amino acids”.  
Claim 30, part c recites “pairfrom the host cell” which should be “pair from the host cell”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30 (claims 32, 34-37 dependent from) and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 30 (claims 32, 34-37 dependent from) continues to be indefinite in that a number of aspects of the claim continue to be unclear and confusing such that it is indefinite as to parameters and/or limitations of the claimed method.  
Applicant’s amendment of the claims and arguments has resulted in the withdrawal of some of the previous basis of indefiniteness.  Those basis of indefiniteness remaining are as follows.
Claim 30 is indefinite the recitation "optimizing the aminoacylation function of the orthogonal aminoacyl synthetase- tRNA pair of step a. in the E. coli host cell by directed evolution” is confusing and unclear as to how the aminoacylation function is being optimized by directed evolution.  What is the aminoacylation function being optimized for?  How is the aminoacylation function being optimized by directed evolution?
Claim 30 part d.  is indefinite the recitation "the liberated orthogonal aminoacyl synthetase” in that the reference to “the liberated orthogonal aminoacyl synthetase” lacks antecedent basis and is unclear and confusing.  The only “liberated aminoacyl synthetase” is the endogenous, not the orthogonal.  Thus the reference to the “liberated orthogonal aminoacyl synthetase” is indefinite.
Claim 30 part d.  is further indefinite the recitation "the liberated orthogonal aminoacyl synthetase” in that the reference to “the liberated orthogonal aminoacyl synthetase” lacks antecedent basis and is unclear. and confusing in this recitation and in the later steps that reference “the liberated aminoacyl synthetase”.
Claim 36 (claim 37 dependent on) is indefinite in the recitation “wherein the orthogonal aminoacyl synthetase-tRNA pair aminoacylates and incorporates with a tryptophan analog in specific sites of the E. coli or eukaryotic protein,” in that it is unclear which aminoacyl synthetase-tRNA pair the recitation is referring to.  There is “the orthogonal aminoacyl synthetase-tRNA” pair of step a, “the orthogonal aminoacyl synthetase-tRNA” pair of step b, after “optimizing”, “the orthogonal aminoacyl synthetase-tRNA” pair of step c, “the orthogonal aminoacyl synthetase-tRNA” pair of step f.  Thus the claim is unclear in the recitation.
Applicants comments in response to the previous rejections under 35 U.S.C. 112(b) and 35 U.S.C. 112 (pre-AIA ), second paragraph are acknowledged and have been carefully considered, however, are not found persuasive in overcoming the rejections for the reasons previously made of record and for those reasons repeated herein and above.  It is noted that applicants claims are direct to a complicated method and thus it is especially important that all aspects of the claims are clear and unambiguous.
Appropriate comment and/or amendment is required.

Reference made of record but not considered art:
Cervettini et al., Nature Biotechnology, Vol 38, pp 989-999, August 2020

Remarks
No claim is allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





rgh
10/17/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652